Citation Nr: 1402707	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  11-29 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected chronic sinusitis. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Cynthia H. Holman, Attorney


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1961 to December 1963.

This matter comes before the Board of Veterans' Appeals on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.

In his November 2011, Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested that he be scheduled for a video conference hearing before a Veterans Law Judge of the Board.  This hearing was scheduled for May 2013, and the Veteran was notified of this hearing by letter dated in April 2013.  However, in May 2013, the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

For the reasons explained below, the issue of service connection for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's sinusitis is not characterized by at least one or two incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

2.  Resolving all reasonable doubt in favor of the Veteran, tinnitus was caused by noise exposure during active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 and 4.97, Diagnostic Code 6513.

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the decision below, the Board grants the claim of service connection for tinnitus.  Given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to the inquiry.

With regard to the increased disability rating issue, it is an appeal arising from a grant of service connection in a November 2010 rating decision; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in January 2010 and November 2010 letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Rating for Chronic Sinusitis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).
Service connection for sinusitis was granted in the November 2010 rating decision on appeal with an initial noncompensable evaluation assigned effective December 28, 2009.  The Veteran contends that an increased evaluation is warranted as he experiences episodes of headaches, pain, and discharge related to chronic sinusitis about every six to eight weeks. 

The Veteran's sinusitis is presently evaluated under Diagnostic Code 6513.  Under these criteria, a noncompensable disability rating is warranted for chronic maxillary sinusitis that is detected by X-ray only.  A 10 percent disability rating contemplates the presence of one or two incapacitating episodes per year of sinusitis requiring prolonged (that is, lasting for four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting.  In order to warrant a 30 percent disability rating, there would, of necessity, need to be demonstrated the presence of three or more incapacitating episodes per year of sinusitis requiring prolonged (that is, lasting from four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is assigned following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the rating criteria defines an incapacitating episode as "one that requires bed rest and treatment by a physician."  38 C.F.R. § 4.97, Diagnostic Code 6513, General Rating Formula for Sinusitis (Diagnostic Codes 6510 to 6514).

Upon review of the record, the Board finds that the evidence does not support a compensable disability rating.  The Veteran contends that he experiences pain, headaches, and infected discharge about every six to eight weeks, requiring prescribed medication.  However, post-service treatment records do not demonstrate that the Veteran has had any incapacitating episodes of sinusitis which required prolonged antibiotic treatment.  While the evidence shows that the Veteran has received medical treatment for his sinusitis, the evidence does not show that his sinusitis has ever been incapacitating as that term is defined by regulation.  

During the October 2010 VA examination, the Veteran denied any incapacitating episodes per year.  On the other hand, the Veteran did report non-incapacitating episodes involving purulent drainage, headache, fever, and pain.  However, the evidence does not show that he has had three or more of such episodes lasting from four to six weeks.  Rather, the Veteran reported two episodes per year lasting seven to 14 days, but VA treatment records are negative for such.  Although the examiner noted a moderate size soft tissue mass of the right maxillary sinus, no purulent discharge or crusting was noted.  The examiner observed mild mucosal thickening of the left maxillary sinus.  The frontal, ethmoid and sphenoid sinuses were well aerated.  There was no evidence of air fluid levels, septal deviation, or nasal obstruction.   The nasal pharynx was without lesions.

March 2011 VA treatment records show the Veteran had been prescribed nasal spray to treat his condition.  Also, in a May 2013 statement by the Veteran, he stated that he was able to maintain his condition, in between episodes, by using a Neti pot, taking long steamy showers, and using over-the-counter nasal medication.

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

Based on the foregoing, the Board finds that the criteria for a compensable disability rating under Diagnostic Code 6513 are not met.  In arriving at this conclusion, consideration has been given to the doctrine of affording the Veteran the benefit of the doubt; however, the preponderance of the evidence is against his claim and the benefit-of-the-doubt doctrine is therefore not for application. 

Extra-schedular Consideration

Finally, the Board finds that the Veteran's chronic sinusitis does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's chronic sinusitis is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

Service Connection for Tinnitus

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as certain organic diseases of the nervous system, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that he has tinnitus related to noise exposure during active service.  His Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) shows that his military occupational specialty was an information specialist.  In statements received in November 2010, he indicated that during basic training he was exposed to daily loud M-1 rifle and browning automatic rifle fire with no ear protection.  He further stated that once during daily training, while crawling under such fire and around exploding bunkers, a bunker exploded immediately beside him causing severe ear pain and ringing in the ears.  The Veteran stated that he was later reassigned to the United States Army Element, United States Naval School of Music, as documented on his November 1963 discharge medical examination.  He claims that he was exposed to daily loud music while playing in the band, rehearsing, and practicing for long periods of time.  

In a September 2012 statement, he added that the band practiced five days a week for five hours each day.  In a November 2012 statement, he indicated that he was surrounded by close, constant elevated noise in the form of a 45-member instrumental band, as well as in smaller and individual practice sessions.  In lay statements, the Veteran has reported currently having ringing in his ear and has stated that he attributes his hearing damage to service.

September 2009 VA treatment records show that the Veteran was diagnosed with bilateral mild sensorineural hearing loss at 4000 Hertz.  He was recommended for audiological re-evaluation in four to five years and hearing protection in hazardous noise.  There, the Veteran's primary care physician, in pertinent part, opined that it was more likely than not that the Veteran's current tinnitus began in service.  

November 2011 VA treatment records indicate a report of tinnitus. 

Here, the medical evidence is at the very least in equipoise as to whether the Veteran has tinnitus that is etiologically related to his period of active service.  In this regard, the Veteran's service treatment records confirm that he had been assigned to the United States Army Element, United States Naval School of Music, during his period of active service.  The Board concedes that the Veteran was exposed to daily loud music while playing in the band, rehearsing, and practicing for long periods of time.  In September 2009, the Veteran's VA primary care physician, in pertinent part, referenced the Veteran's service as a musician and opined that it was more likely than not that the tinnitus started in service.

Based on credible statements given by the Veteran that he has experienced tinnitus ever since service, and given the medical expertise of the VA examiner, the Board is persuaded that the evidence supports the Veteran's claim and service connection may be granted. 

Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the only medical opinion evidence supports the Veteran's claim, service connection for tinnitus is warranted.  In this regard, the Board points out that the United States Court of Appeals for Veterans Claims (Court) has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).
As such, affording the Veteran all benefit of the doubt, service connection for tinnitus is warranted, and the claim will be granted.


ORDER

An initial compensable disability rating for chronic sinusitis is denied.

Service connection for tinnitus is granted.


REMAND

Unfortunately, a remand is required in this case as to the issue of service 
connection for bilateral hearing loss.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran contends that he has bilateral hearing loss related to noise exposure during active service.  

Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013). 

In Hensley  v. Brown, 5 Vet. App. 155 (1993), the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The Court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157. 

The Veteran is competent to describe symptoms of hearing loss, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, in the Veteran's service treatment records confirm that he had a musician during his period of active service.  As such, the Board has conceded that the Veteran was exposed to daily loud music while playing in the band, rehearsing, and practicing for long periods of time.  In September 2009, the Veteran's VA primary care physician, in pertinent part, referenced the Veteran's service as a musician and opined that it was more likely than not that he had hearing loss from noise exposure in service.  While, it has been established that the Veteran has hearing loss as a result of his period of active service, it is unclear from the medical evidence of record as to whether the Veteran has a bilateral hearing loss disability as defined by VA in 38 C.F.R. § 3.385.   As such, the Board concludes that a VA examination is necessary to determine whether the Veteran currently has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.159 (c) (4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted bilateral hearing loss should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran to provide the names and addresses of all medical care providers who treated him for bilateral hearing loss since service.  After securing the necessary release, the RO/AMC should request any identified records which are not duplicates of those already contained in the claims file.  In addition, relevant VA treatment records dating since October 2012 should be obtained from the Salisbury VA Medical Center.

2.  The Veteran should be afforded a VA audiological examination to determine whether he has a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.

The Veteran's claims file, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.

For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted.

All results of the audiological evaluation are to be reported in detail and associated with the claims file.
3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim of service connection for bilateral hearing loss.

The RO/AMC is advised that noise exposure during the Veteran's service has been conceded, and that the September 2009 opinion from the Veteran's VA physician has been assigned significant probative value. 

However, if the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


